Filed 5/29/13 P. v. Singleton CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B240115

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA390136)
         v.

HARVEY E. SINGLETON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Laura F. Priver, Judge. Affirmed.
         Lenore De Vita, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      Harvey E. Singleton appeals from the judgment entered following his
conviction on one count of indecent exposure in violation of Penal Code section
314, subdivision 1.1 We affirm.


Prosecution Evidence
      On September 28, 2011, around 7:00 a.m., Nelda Lopez boarded a train at
Western and Wilshire in the County of Los Angeles. Appellant boarded the train
at the same time as Lopez, smiled at her, and sat down near her. Appellant
removed his jacket, placed it on his lap, and exposed himself in a manner that
indicated he wanted Lopez to see him. Each time the train stopped, he would
cover himself, and when the train started again, he would remove his jacket and
expose himself again. When he removed his jacket, Lopez could see that his penis
was erect, and he was holding it with his left hand.
      When Lopez exited the train, she told Los Angeles County Sheriff’s
Department Deputy Larry Ware someone was masturbating on the train. Lopez
testified that she only saw the man’s penis out of the corner of her eye because she
was afraid to look directly at him.
      Detective Kevin Acebedo interviewed Lopez. Lopez identified appellant in
a photographic lineup and identified him in court. Detective Acebedo also
interviewed appellant. The interview was recorded and played for the jury.
Detective Acebedo testified that appellant repeatedly told him that “there was no
exposure.”
      The prosecution introduced evidence of three prior incidents involving
appellant. The first incident was on February 9, 2011. Adriana Luna testified that
she was on a train going to work when she saw appellant move from a different


1
      All further statutory references are to the Penal Code.

                                            2
train into her train. Appellant was staring at her, which made her uncomfortable,
so she looked away. Appellant took off his jacket, put it in his lap, and began
masturbating while staring at her.
      The second incident was on October 12, 2009. While Deputy Melvin Young
was on duty at Harbor College, he received a call about an indecent exposure
incident. Robyn Lamoreux testified that she was working at the Harbor College
library when Melissa May told her that a man sat next to her in the library and was
masturbating. Appellant was detained, and May and Lamoreux both identified him
as the perpetrator. Lamoreux and May identified appellant in court.
      The third incident occurred on June 29, 2007. Dina Villegas testified that
she was alone on a bus in Culver City when appellant boarded the bus and sat in
the seat next to her. Appellant smiled at her several times, and she smiled back
until she noticed he was masturbating. She told the bus driver, and the police came
and arrested appellant.


Defense Evidence
      Deputy Ware testified that Lopez told him she did not see appellant’s penis,
but she knew he was masturbating by the motion of his hand. Deputy Ware was
aware that exposure of the genitals was an element of indecent exposure, so he was
careful to note this in his report. (§ 314, subd. (1).)
      Appellant was charged by information with one count of indecent exposure.
(§ 314, subd. (1).) It was further alleged that appellant had suffered two prior
convictions under section 314, subdivision (1) for purposes of the mandatory state
prison clause in section 1170, subdivision (h)(3). Appellant entered a not guilty
plea, and a jury trial was held. He waived his right to a jury trial on the issue of his
prior convictions and admitted them.



                                            3
      The court denied appellant’s motion to dismiss for insufficient evidence
pursuant to section 1118.1. The jury found appellant guilty. The court sentenced
appellant to the midterm of two years. Appellant filed a timely notice of appeal.
The court subsequently granted appellant’s ex parte motion to correct his
presentence credits and prepared an amended abstract of judgment.
      After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to the
holding of People v. Wende (1979) 25 Cal.3d 436, 441.
      On November 28, 2012, we advised appellant that he had 30 days within
which to submit any contentions or issues that he wished us to consider. That
letter was returned. On January 2, 2013, we sent appellant another notice that he
had 30 days within which to submit any contentions or issues. This letter was also
returned as unable to forward because appellant was paroled, and counsel indicated
she has no address for appellant.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




                                         4
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                            5